SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):November 15, 2014 AXIM BIOTECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada 000-54296 27-4092986 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 18 E 50th St 5th Floor, New York, NY (Address of principal executive offices) (Zip Code) (212) 751-0001 (Registrant’s telephone number, including area code) (Former name if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On November 15, 2014, the Company entered into Reservation Agreement with the City of Almere, The Netherlands, whereby the Company was granted an option to purchase 5,328 square meters of land in the City of Almere. The Company intends to construct an office building on the site featuring: a clean laboratory zone, storage areas, office and technical rooms as well as manufacturing facility furnishings.The purchase price for the land is € 985,680 Euros and the Company has until February 2015 to exercise the option free of charge.Should the Company extend the option, it will incur a reservation fee of € 49,284 Euros.Should the Company purchase the land within one year from payment of the reservation fee, the reservation fee will be applied towards the purchase price of the property. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AXIM BIOTECHNOLOGIES, INC. Dated: November 24, 2014 By: /s/ Dr. George E. Anastassov Name: Dr. George E. Anastassov Chief Executive Officer
